Citation Nr: 0423156	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  95-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right shoulder injury, with traumatic arthritis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, in excess of 10 percent from May 29, 1992 to May 16, 
2001, and in excess of 20 percent on and after May 17, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 until May 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.  The RO, in pertinent part, denied 
entitlement to increased evaluations for residuals of a right 
shoulder injury and lumbosacral strain.

In August 1994 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In September 1997, the Board denied the veteran's right 
shoulder and low back claims.  The veteran appealed those 
issues to the United States Court of Appeals for Veterans 
Claims (CAVC).  

In a March 2000 Order, the CAVC vacated the September 1997 
decision and remanded the matter back to the Board for 
development consistent with the Appellant's Motion for 
Summary Vacation of the BVA Decision, Remand for Further 
Proceedings and Acceptance of Motion in Lieu of Brief.  A 
Board remand of both issues then followed in April 2001.  
Thereafter, in March 2003, a staged rating of 20 percent was 
granted for the low back disability, effective May 17, 2001.  
Finally, a March 2003 supplemental statement of the case 
addressed both issues.

The issue of entitlement to an increased rating for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

FINDINGS OF FACT

1.  The competent medical evidence shows the veteran to be 
right-hand dominant.

2.  The veteran's right shoulder disability is currently 
productive of complaints of pain and loss of motion; 
objectively, there is limitation of motion, with additional 
functional loss due to pain, weakness and fatigability.

CONCLUSION OF LAW

The schedular criteria for an increased evaluation of 20 
percent for residuals of a right shoulder injury, with 
traumatic arthritis, have been met.  38 U.S.C.A. §§  1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter-Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA). This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims. First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.


With regard to the issue of entitlement to an increased 
evaluation for service-connected residuals of a right 
shoulder injury, the Board notes that a VA letter issued in 
May 2001 apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  

As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf, as well as requested that the appellant 
provide any evidence in his possession that pertains to the 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the CAVC held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim of entitlement to an 
increased rating for residuals of a right shoulder injury was 
filed and initially denied prior to the enactment of the 
VCAA.  

Nevertheless, the CAVC in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not specify how the Secretary 
could properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  



Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2001 was not 
given prior to the first AOJ adjudication of the claim in 
1994, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any deficiency as 
to the timing of VCAA notice to the appellant is harmless 
error.  



With regard to the duty to assist, the record contains 
reports of VA and private post service treatment and 
examination.  Moreover, the transcript of the veteran's 
August 1994 hearing before the RO is of record.  
Additionally, the veteran's statements in support of his 
claim are affiliated with the claims file.  

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


Criteria
Disability Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 




Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).


Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.


Factual Background: Procedural

The RO first granted service connection for residuals of a 
right shoulder injury in a December 1975 rating decision.  A 
10 percent disability rating was assigned.

In May 1992, the veteran asserted that his right shoulder 
symptomatology had worsened and requested an increased 
rating.

In January 1994, the RO considered and denied the veteran's 
increased rating claim.  The veteran initiated his appeal 
with the submission of a notice of disagreement in January 
1994.  In March 1995, the RO issued a statement of the case.  
The veteran then perfected his appeal by submitting a VA Form 
9 in March 1995.  The matter came before the Board in 
September 1997, where the issue was denied.

The veteran appealed the September 1997 decision to the CAVC.  
In a March 2000 Order, the CAVC vacated the September 1997 
Board decision, and remanded the matter back to the Board for 
development consistent with the Appellee's Motion for Summary 
Vacation of the BVA Decision, Remand for Further Proceedings 
and Acceptance of Motion in Lieu of a Brief.  

The matter thus was again before the Board in April 2001.  At 
that time, the matter was remanded to the RO for further 
development.  Such development having since been 
accomplished, the matter is now ready for appellate 
consideration. 


Factual Background: Evidential

An August 1993 VA examination report noted a history of right 
shoulder injury and strain, with complaints of pain for 20 
years.  Objectively, the veteran had full range of motion of 
all joints.

A March 1994 VA outpatient treatment report noted limited 
abduction of the right shoulder.  Crepitus was also 
indicated.

In August 1994, the veteran offered testimony at a hearing 
before the RO.  He stated that he suffered from arthritis 
secondary to a right shoulder injury.  He was taking 
Salcylate, which he described as a combination of aspirin and 
anti-inflammatory medication, for that condition.  He also 
stated that he had limited motion in his right shoulder.  

In a September 1994 VA outpatient treatment report, the 
veteran complained of pain and tightness in his right 
shoulder with changes in weather.  He had full range of 
motion at that time.

An August 1996 VA record showed good range of motion in the 
right shoulder.  A February 1997 VA treatment report 
indicated good range of motion in all joints, but noted some 
right shoulder pain with overhead extension.  An August 1997 
VA clinical report revealed good range of motion of the right 
shoulder.

In February 1999, the veteran reported for VA treatment with 
complaints of worsening pain in his right shoulder.  He 
described the pain as a throbbing sensation.  

Shoulder pain was again indicated in a January 2000 VA 
outpatient treatment report.

A July 2000 VA record noted tenderness in the right shoulder.  

Further right shoulder complaints were explained in a July 
2000 VA report.

An April 2001 treatment report from AA, DC, of Morrow 
Chiropractic revealed obvious limitation of motion in the 
right shoulder due to pain.  Pain was manifested upon right 
shoulder circumduction and abduction.  Range of motion 
findings were as follows: circumduction to 150 degrees (180 
being normal); extension to 50 degrees (normal); abduction to 
65 degrees (180 being normal); adduction to 35 degrees (50 
being normal); external rotation to 90 degrees (normal); and 
internal rotation to 90 degrees (normal).

A May 2001 VA record notes the veteran's right shoulder to be 
tender with abduction.  Osteoarthritis was diagnosed.  Also 
that month, the veteran rated his right shoulder pain as a 7 
out of 10.  

Also in May 2001, the veteran was examined by RVN, MD.  The 
veteran complained of functional difficulty with the right 
shoulder.  Objectively, the right shoulder showed no atrophy.  
There was asymmetry to the acromioclavicular joint, with mild 
tenderness.  There was no evidence of instability.  

Shoulder range of motion appeared satisfactory, but the 
veteran was somewhat guarding and some degree of symptom 
exaggeration was noticed.  X-rays of the right shoulder were 
essentially unremarkable.  There was a mild degree of 
degenerative arthritis at the acromioclavicular joint.  
Subacromial space was preserved.  The diagnosis was a history 
of dislocation, right shoulder.  

Following objective examination, Dr. RVN commented that he 
saw no definite abnormalities to explain the veteran's right 
shoulder complaints.  He found the dislocation to be 
satisfactorily healed, with no demonstration of objective 
findings relating to that condition.  

The veteran was examined by VA in October 2001.  He 
complained of having pain and difficulty moving his right 
shoulder.  

Upon physical examination, there was no significant atrophy.  
There was generalized tenderness and limitation of movement, 
active as well as passive.  The range of motion findings were 
as follows: flexion to 130 degrees (normal being 180 degrees) 
with pain at 20 degrees; abduction to 120 degrees (normal 
being 180 degrees) with pain at 20 degrees; external rotation 
to 60 degrees (normal being 90) with pain at 10 degrees; and 
internal rotation to 60 degrees (normal being 90) with pain 
at 10 degrees.  Range of motion was limited by pain and 
weakness, with pain having the major functional impact.  
Fatigability and lack of endurance were also noted.  There 
was no lack of coordination.  The shoulder was stable and 
impingement sign appeared to be positive.  There was abnormal 
movement of the joint, but no heat, redness, swelling, 
effusion drainage or instability.

Following examination, the impression was adhesive 
capsulitis, right shoulder, with degenerative changes.  The 
veteran was noted as being unable to hold any civil 
occupation at that point in time, and his right shoulder 
disability was deemed to be of moderate severity.  The 
veteran was found to exhibit visible pain on movement.  The 
examiner clearly stated that the veteran's decreased range of 
motion was due to his service-connected disability.  

The VA examiner in October 2001 also commented that the 
veteran had no skin changes due to his right shoulder 
disability.  

A November 2001 VA clinical record revealed pain upon right 
shoulder abduction.  The veteran experienced increased pain 
and stiffness with cold weather and at night.

In a May 2002 VA record, the veteran rated his pain as a 6 
out of 10.  

A VA outpatient treatment record dated in November 2002 
revealed full range of motion of the right shoulder.  


Analysis

The veteran is presently assigned a 10 percent disability 
evaluation for residuals of a right shoulder injury with 
traumatic arthritis, pursuant to Diagnostic Code 5010.  
Diagnostic Code 5010 instructs that arthritis due to trauma, 
substantiated by X-ray findings, should be rated as 
degenerative arthritis under Diagnostic Code 5003.  That Code 
section then provides that such degenerative arthritis should 
be rated based on limitation of motion of the affected joint, 
with a minimum 10 percent rating assigned.  

Diagnostic Code 5201 addresses limitation of motion with 
respect to the shoulder.  The criteria differ depending on 
whether the extremity at issue is major or minor.  As the 
veteran's right arm is dominant, only the criteria for the 
major upper extremity have been detailed at this time.  

Under Diagnostic Code 5201, an evaluation of 20 percent is 
warranted for limitation of motion of either extremity at 
shoulder level.  An evaluation of 30 percent applies where 
the evidence shows limitation of the major extremity to 
midway between side and shoulder level.  A 40 percent rating 
is applicable where motion is limited to 25 degrees from the 
side. 

Here, the veteran's limitation of right shoulder motion is 
noncompensable under Diagnostic Code 5201, because the 
objective findings do not rise to the level of the lowest 
available 20 percent evaluation.  Thus, that Code section 
cannot serve as a basis for a higher rating here.

Diagnostic Code 5003 also fails to provide a basis for an 
increased evaluation.  Indeed, in order to be entitled to the 
next-higher or maximum 20 percent rating under that Code 
section, there must be x-ray evidence revealing involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  However, such 
has not been demonstrated in the record here.  Indeed, a May 
2001 private examination report noted that x-rays of the 
right shoulder were essentially normal. 

The Board has also considered whether an increased rating is 
justified based on additional functional impairment due to 
factors such as pain, weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  
See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  It is upon this basis that the 
Board determines that the maximum schedular evaluation of 20 
percent under the assigned diagnostic code is warranted.

In this vein, the Board acknowledges the veteran's consistent 
complaints of right shoulder pain and limited motion.  
Moreover, such symptomatology has been corroborated by 
competent evidence.  Specifically, a March 1994 VA outpatient 
treatment report noted limited abduction of the right 
shoulder.  Crepitus was also indicated.  Additionally, a 
February 1997 VA outpatient record revealed some right 
shoulder pain with overhead extension.  Furthermore, a July 
2000 VA record noted tenderness in the right shoulder.  

Moreover, an April 2001 treatment report from AA, DC, of 
Morrow Chiropractic revealed obvious limitation of motion in 
the right shoulder due to pain.  Pain was manifested upon 
right shoulder circumduction and abduction.  A May 2001 VA 
record notes the veteran's right shoulder to be tender with 
abduction.  

Finally, upon VA examination in October 2001, the right 
shoulder had generalized tenderness and limitation of 
movement, active as well as passive.  His range of motion was 
found to be limited by pain and weakness, along with 
fatigability and lack of endurance.  

The Board is of the opinion that the evidentiary record does 
suggest and clinical objective findings do support 
significant pain and functional loss of the major upper 
extremity due to such pain.  Any doubt in this regard as to 
functional loss due to pain should be resolved in the 
veteran's favor.  Pain is a major component of the veteran's 
right shoulder disability and the record does support 
assignment of an additional 10 percent to compensate him 
therefore with application of the provisions under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, thereby warranting a 20 percent 
evaluation  under diagnostic code 5010.

While the next higher 20 percent evaluation is found to be 
appropriate here, a rating in excess of that amount is not 
justified.  Indeed, there are no alternate Code sections that 
serve as a basis for a 30 percent rating.  In so finding, it 
is noted that the evidence does not establish ankylosis, 
thereby eliminating Diagnostic Code 5200 as a potential means 
for an increased rating.  Similarly, the evidence fails to 
demonstrate any impairment of the humerus, rendering 
Diagnostic Code 5202 inapplicable.  Finally, as there is no 
impairment of the clavicle or scapula, Diagnostic Code 5203 
is inapplicable and in any event does not offer a benefit in 
excess of 20 percent.  

In conclusion, the veteran's disability picture, to include 
additional functional limitation as due to pain and 
fatigability, warrants the next-higher or maximum 20 percent 
rating under Diagnostic Code 5010.  


The Board notes that in reaching this conclusion, the 
evidence is in support of the claim, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The evidence does not justify a rating in excess of 
20 percent.  

Finally, the evidence does not reflect that the veteran's 
right shoulder disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased rating of 20 percent for 
residuals of a right shoulder injury, with traumatic 
arthritis is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in December 2003.

Regarding notice, the Board observes that, twice during the 
pendency of the appeal, the rating criteria pertaining to 
disabilities of the spine have been amended.  First, the 
rating criteria specific to intervertebral disc syndrome were 
amended effective September 23, 2002.  See 67 Fed. Reg. 54345 
- 54349 (Aug. 22, 2002).  Then, the criteria for spinal 
disabilities in general, to include intervertebral disc 
syndrome, were amended effective September 26, 2003.  See 68 
Fed. Reg. 51454 - 51458 (Aug. 27, 2003).  The last 
supplemental statement of the case was issued in March 2003, 
prior to the latest amendment.  Thus, that document could not 
serve to inform the veteran of the most recent change in the 
law.  Moreover, while the veteran was sent a notice letter in 
December 2003, that correspondence did not apprise him of 
changes to the diagnostic criteria for spine disabilities.  
Such notice must occur in order to satisfy the VCAA.  

Also, the veteran was last examined to ascertain the nature 
and extent of severity of his lumbosacral strain in October 
2001.  The medical evidence obtained on this examination is 
out of date.  A contemporaneous comprehensive examination 
would materially assist in the adjudication of his appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for lumbosacral strain since 
October 2001.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature 
and extent of severity of his lumbosacral 
strain.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the previous and 
amended criteria for rating spinal 
disabilities, a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a) Does the service-connected 
lumbosacral strain involve only the 
nerves, or do they also involve the 
muscles and joint structure?

(b) Does the service-connected 
lumbosacral strain cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
lumbosacral strain, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected lumbosacral strain, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected lumbosacral strain.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
lumbosacral strain, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected lumbosacral strain.  


If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an increased evaluation 
for lumbosacral strain.  In so doing, the 
VBA AMC should document its consideration 
of the applicability of the criteria 
under 38 C.F.R. §§ 3.321(b(1), 4.40, 
4.45, 4.59 (2003), and the previous and 
amended criteria for rating spinal 
disabilities.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for an increased evaluation, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



